THIRD AMENDMENT AGREEMENT

This THIRD AMENDMENT AGREEMENT (this “Amendment”) is made as of the 1st day of
December, 2009 among:

(a) CORE MOLDING TECHNOLOGIES, INC., a Delaware corporation (“Core Molding”);

(b) CORECOMPOSITES DE MEXICO, S. DE R.L. DE C.V., a sociedad de responsabilidad
limitada de capital variable organized under the laws of Mexico (“Core Mexico”
and, together with Core Molding, collectively, “Borrowers” and, individually,
each a “Borrower”);

(c) the Lenders, as defined in the Credit Agreement, as hereinafter defined; and

(d) KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole book runner and
administrative agent for the Lenders under the Credit Agreement (“Agent”).

WHEREAS, Borrowers, Agent and the Lenders are parties to that certain Credit
Agreement, dated as of December 9, 2008, that provides, among other things, for
loans and letters of credit aggregating Thirty-Four Million Eleven Thousand
Fifty-Six and 15/100 Dollars ($34,011,056.15), all upon certain terms and
conditions (as amended and as the same may from time to time be further amended,
restated or otherwise modified, the “Credit Agreement”);

WHEREAS, Borrowers, Agent and the Lenders desire to amend the Credit Agreement
to modify certain provisions thereof and add certain provisions thereto;

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, Borrowers, Agent and the Lenders
agree as follows:

1. Amendment to Definitions. Section 1.1 of the Credit Agreement is hereby
amended to delete the definitions of “Applicable Margin” and “Default Rate”
therefrom and to insert in place thereof, respectively, the following:

“Applicable Margin” means (a) three hundred seventy-five (375.00) basis points
for Eurodollar Loans, (b) three hundred seventy-five (375.00) basis points for
Daily LIBOR Loans, and (c) two hundred fifty (250.00) basis points for Base Rate
Loans.

“Default Rate” means (a) with respect to any Loan or other Obligation, a rate
per annum equal to three percent (3%) in excess of the rate otherwise applicable
thereto, and (b) with respect to any other amount, if no rate is specified or
available, a rate per annum equal to three percent (3%) in excess of the Derived
Base Rate from time to time in effect.

2. Closing Deliveries. Concurrently with the execution of this Amendment,
Borrowers shall:

(a) cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement; and

(b) pay all legal fees and expenses of Agent in connection with this Amendment.

3. Representations and Warranties. Borrowers hereby represent and warrant to
Agent and the Lenders that (a) Borrowers have the legal power and authority to
execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrowers
with respect to the provisions hereof; (c) the execution and delivery hereof by
Borrowers and the performance and observance by Borrowers of the provisions
hereof do not violate or conflict with the Organizational Documents of Borrowers
or any law applicable to Borrowers or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against Borrowers; (d) no Default or Event of Default
exists, nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof; (e) each
of the representations and warranties contained in the Loan Documents is true
and correct in all material respects as of the date hereof as if made on the
date hereof, except to the extent that any such representation or warranty
expressly states that it relates to an earlier date (in which case such
representation or warranty is true an correct in all material respects as of
such earlier date); (f) Borrowers are not aware of any claim or offset against,
or defense or counterclaim to, Borrowers’ obligations or liabilities under the
Credit Agreement or any Related Writing; and (g) this Amendment constitutes a
valid and binding obligation of Borrowers in every respect, enforceable in
accordance with its terms.

4. No Course of Dealing. Borrowers acknowledge and agree that this Amendment is
not intended, nor shall it, establish any course of dealing with respect to the
various provisions amended herein, or otherwise, among Borrowers, Agent and the
Lenders that is inconsistent with the express terms of the Loan Documents.

5. Waiver and Release. Borrowers, by signing below, hereby waive and release
Agent and each of the Lenders, and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries, from any and all claims,
offsets, defenses and counterclaims of which Borrowers are aware, such waiver
and release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.

6. References to Credit Agreement and Ratification. Each reference that is made
in the Credit Agreement or any other Related Writing shall hereafter be
construed as a reference to the Credit Agreement as amended hereby. Except as
herein otherwise specifically provided, all terms and provisions of the Credit
Agreement are confirmed and ratified and shall remain in full force and effect
and be unaffected hereby. This Amendment is a Related Writing.

7. Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which, when so executed and delivered, shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

8. Headings. The headings, captions and arrangements used in this Amendment are
for convenience only and shall not affect the interpretation of this Amendment.

9. Severability. Any term or provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.

10. Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.

[Remainder of page intentionally left blank.]

11495113.3JURY TRIAL WAIVER. BORROWERS, AGENT AND THE LENDERS, TO THE EXTENT
PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
BORROWERS, AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO. THIS WAIVER SHALL NOT IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR
MODIFY AGENT’S OR ANY LENDER’S ABILITY TO PURSUE REMEDIES PURSUANT TO ANY
CONFESSION OF JUDGMENT OR COGNOVIT PROVISION CONTAINED IN ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT AMONG BORROWERS, AGENT AND THE LENDERS.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment in
Columbus, Ohio as of the date first set forth above.

  CORE MOLDING TECHNOLOGIES, INC. By: /s/ Herman F. Dick, Jr. Name: Herman F.
Dick, Jr. Title: V.P., Secretary, Treasurer & CFO CORECOMPOSITES DE MEXICO, S.
DE R.L. DE C.V. By: /s/ Herman F. Dick, Jr. Name: Herman F. Dick, Jr. Title:
Attorney in Fact KEYBANK NATIONAL ASSOCIATION, as Agent and as a Lender By: /s/
Roger D. Campbell Name: Roger D. Campbell Title: SVP

ACKNOWLEDGMENT AND AGREEMENT

The undersigned consent and agree to and acknowledge the terms of the foregoing
Third Amendment Agreement dated as of December 1, 2009. The undersigned further
agree that the obligations of the undersigned pursuant to the Guaranty of
Payment executed by the undersigned are hereby ratified and shall remain in full
force and effect and be unaffected hereby.

The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of any
kind or nature, absolute and contingent, of which the undersigned are aware or
should be aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.

JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND THE
UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS
WAIVER SHALL NOT IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY THE ABILITY OF
AGENT AND LENDERS TO PURSUE REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT OR
COGNOVIT PROVISION CONTAINED IN ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT BETWEEN BORROWER, AGENT AND LENDERS.

      CORE COMPOSITES CINCINNATI, LLC
By: /s/ Herman F. Dick, Jr.
Name: Herman F. Dick, Jr.
Title: V.P., Secretary, Treasurer & CFO  
CORE COMPOSITES CORPORATION
By: /s/ Herman F. Dick, Jr.
Name: Herman F. Dick, Jr.
Title: V.P., Secretary, Treasurer & CFO
   
CORE AUTOMOTIVE TECHNOLOGIES
LLC
By: Core Molding Technologies, Inc.,
Its sole member
By: /s/ Herman F. Dick, Jr.
Name: Herman F. Dick, Jr.
Title: V.P., Secretary, Treasurer & CFO

